                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN



JAMES KENNETH JACKSON,

                           Plaintiff,

             v.                                        Case No. 18-CV-1641

JIM KREUSER, et al.

                           Defendants.



                     ORDER AND RECOMMENDATION


      Currently pending before the court is plaintiff James Kenneth Jackson’s Request

to Proceed in District Court without Prepaying the Filing Fee. Having reviewed Jackson’s

request, the court concludes that Jackson lacks the financial resources to prepay the fees

and costs associated with this action. Therefore, Jackson’s Request to Proceed in District

Court without Prepaying the Filing Fee (ECF No. 2) will be granted.

      However, that determination is only half of the court’s inquiry. Because the court

is granting Jackson’s Request to Proceed in District Court without Prepaying the Filing

Fee, the court must proceed with the second step of the analysis under 28 U.S.C. § 1915

and determine whether the complaint is legally sufficient to proceed.
       Congress sought to ensure that no citizen would be denied the opportunity to

commence a civil action in any court of the United States solely due to poverty. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Adkins v. E. I. DuPont de Nemours & Co., 335 U.S.

331, 342 (1948)). However, Congress also recognized that “a litigant whose filing fees and

court costs are assumed by the public, unlike a paying litigant, lacks an economic

incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.” Id. (quoting

Neitzke v. Williams, 490 U.S. 319, 324 (1989)). To balance these competing concerns, before

the court can allow the plaintiff to proceed in forma pauperis, the court is obligated to

determine that this case (1) is not frivolous or malicious, (2) does not fail to state a claim

upon which relief may be granted, and (3) does not seek monetary relief against a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). Thus, although “a pro

se complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting

Estelle v. Gamble, 429 U.S. 97, 106 (1976)), a pro se complaint must meet these minimal

standards before the court shall grant a plaintiff leave to proceed in forma pauperis.

       A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

Denton, 504 U.S. at 31; Neitzke, 490 U.S. at 325. Although factual allegations must be

weighed in favor of the plaintiff, that does not mean that the court is required to accept

without question the truth of the plaintiff's allegations. Denton, 504 U.S. at 32. Thus, a

court may dismiss a claim as frivolous if it is “clearly baseless,” “fanciful,” “fantastic,”



                                              2
“delusional,” “irrational,” “wholly incredible,” or “based on an indisputably meritless

legal theory.” Id. at 32-33. A court may not dismiss a claim as frivolous simply because

“the plaintiff’s allegations are unlikely.” Id.

       A claim might not be frivolous or malicious but nonetheless fail to state a claim

upon which relief may be granted and, therefore, be subject dismissal. In determining

whether a complaint is sufficient to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii), the

court applies the same well-established standards applicable to a motion to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(6). DeWalt v. Carter, 224 F.3d 607, 611

(7th Cir. 2000).

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint must contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.” Although

the allegations in a complaint need not be detailed, a complaint “demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation. A pleading that offers

labels and conclusions or a formulaic recitation of the elements of a cause of action will

not do. Nor does a complaint suffice if it tenders naked assertions devoid of further

factual enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks,

citation, and brackets omitted). The complaint must be sufficiently detailed “to give the

defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957))

(quotation marks and ellipses omitted).



                                                  3
       If the complaint contains well-pleaded, non-frivolous factual allegations, the court

should assume the veracity of those allegations and “then determine whether they

plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679. “Determining

whether a complaint states a plausible claim for relief will … be a context-specific task

that requires the reviewing court to draw on its judicial experience and common sense.”

Id.

       With the standards set forth in 28 U.S.C. § 1915(e)(2) in mind, the court turns to

the allegations raised in Jackson’s complaint. Jackson states that he is a severely disabled

person. He alleges that Kenosha County officials have “knowingly tak[en] advantage of

a mentally diminished person, who [has paid] the county nearly $80,000.00 in property

taxes over the previous eighteen years[.]” (ECF No. 5-6.) He further alleges that Kenosha

County officials have intimidated and threatened him, “including a direct threat placed

on [his] life.” (ECF No. 5.) He also seems to allege that the County has unlawfully denied

his repeated requests for a waiver or forgiveness of the predatory interest and penalties

owed on his back taxes, while it has granted 120 million dollars in property tax

exemptions to the owner of the Amazon Corporation, Jeff Bezos. (ECF No. 6.)

       Jackson has brought this action pursuant to 42 U.S.C. § 1983, but he does not

sufficiently allege the deprivation of any rights, privileges, or immunities secured by the

Constitution or federal laws. See 42 U.S.C. § 1983. Jackson’s belief that he is being treated




                                             4
unfairly does not amount to a plausible federal cause of action. The court will therefore

recommend that Jackson’s complaint be dismissed for failure to state a claim.

      IT IS THEREFORE ORDERED that the plaintiff’s Request to Proceed in District

Court without Prepaying the Filing Fee (ECF No. 2) is granted.

      IT IS FURTHER RECOMMENDED that Jackson’s complaint and this action be

dismissed for failure to state a claim.

      Dated at Milwaukee, Wisconsin this 23rd day of October, 2018.



                                               _________________________
                                               WILLIAM E. DUFFIN
                                               U.S. Magistrate Judge




                                           5
